DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Notice of Response to Applicants Amendment
This action is in response to applicant's amendment received on 08/09/2021. The following is the status of the claims:

Claims 1 and 3-21 are pending.
Claim 2 is canceled.
Claims 1, 3, and 6-9 have been amended.
Claims 11-21 are new.




Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 4, 6-10, 14-15, 18 and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Osborne - (US3627029 - previously cited), hereinafter referred to as “Osborne”.

Regarding Claim 1, Osborne discloses a heat exchanger element (walls of a heat exchanger, per Column 3, lines 64-66) configured to contact a gas (gas, per Column 3, lines 39-49 & 64-66), the heat exchanger element comprising: 
a solid material (the walls of the heat exchanger) comprising a surface (the surfaces of the walls of the heat exchanger), the solid material having a first thermo-acoustic impedance (inherent thermo-acoustic impedance of the material forming the walls of the heat exchanger); and
a coating layer (thin film, per Columns 1, lines 47-51), the coating layer formed of a coating material (suitable material of the thin film, per Columns 1 & 3, lines 47-51 & 49-51, respectively), the coating material having a second thermo-acoustic impedance (acoustic impedance of intermediate value, per Column 2, lines 1-3),
(inherent thermo-acoustic impedance of the gas),
wherein the first thermo-acoustic impedance is higher than the second thermo-acoustic impedance, and the second thermo-acoustic impedance is higher than the third-thermo-acoustic impedance (per Column 2, lines 1-3, since the thin film has an acoustic impedance value which is intermediate between the value of the acoustic impedance of the solid material and the gas); and 
wherein the coating layer is configured to enhance the heat transfer between the solid surface and the gas (per Column 3, lines 64-66) by thermo-acoustic impedance matching of the first thermo-acoustic impedance, the second thermo-acoustic impedance, and the third thermo-acoustic impedance  (per Column 1, lines 40-50).
Regarding Claim 4, Osborne discloses the heat exchanger element according to claim 1 and further teaches wherein the solid surface has at least one section with a predetermined structuring and/or topology (inherent structuring and/or topology of the walls of the heat exchanger).
Regarding Claim 6, Osborne discloses a method for coating a heat exchanger element (walls of a heat exchanger, per Column 3, lines 64-66) configured to be in contact with a gas (gas, per Column 3, lines 39-49 & 64-66), wherein the heat exchanger element comprises a solid material (the walls of the heat exchanger) having a surface (the surfaces of the walls of the heat exchanger), the method comprising:
determining a first thermo-acoustic impedance for the solid material (inherent thermo-acoustic impedance of the material forming the walls of the heat exchanger, necessarily predetermined in order to be able to select the appropriate acoustic impedance of the thin film per Columns 1, 2 & 3, lines 47-51, 1-3 & 49-51, respectively); 
determining a third thermo-acoustic impedance of the gas (inherent thermo-acoustic impedance of the gas, necessarily predetermined in order to be able to select the appropriate acoustic impedance of the thin film per Columns 1, 2 & 3, lines 47-51, 1-3 & 49-51, respectively); 
performing a thermo-acoustic impedance matching process to identify, based on the first and third thermo-acoustic impedances (in order to be able to select the appropriate acoustic impedance of the thin film per Columns 1, 2 & 3, lines 47-51, 1-3 & 49-51, respectively), a second thermo-acoustic impedance (inherent acoustic impedance of intermediate value of the thin film of suitable material, per Columns 1, 2 & 3, lines 47-51, 1-3 & 49-51, respectively), the first thermo-acoustic impedance being greater than the second thermo-acoustic impedance (per Column 2, lines 1-3, since the thin film has an acoustic impedance value which is intermediate between the value of the acoustic impedance of the solid material and the gas), and the second thermo-acoustic impedance being greater than the third-thermo-acoustic impedance (per Column 2, lines 1-3, since the thin film has an acoustic impedance value which is intermediate between the value of the acoustic impedance of the solid material and the gas); 
determining, based on the identified second thermo-acoustic impedance, coating material (suitable material of the thin film, per Columns 1 & 3, lines 47-51 & 49-51, respectively),
(thin film, per Columns 1, lines 47-51) on the solid material that is configured to enhance heat transfer between the solid material and the gas (per Column 3, lines 64-66).
Regarding Claim 7, Osborne discloses the method according to claim 6 and further teaches wherein the coating material is a non-crystalline material (per Column 3, lines 50-52 where at least polystyrene is known to be a non-crystalline material) having intermediate values of thermo-acoustic impedance (per Column 2, lines 1-3).
Regarding Claim 8, Osborne discloses the method according to claim 6 and further teaches wherein coating of the surface of the solid material with the coating material is performed by slot-die coating, doctor blading, dip coating, spray painting or by lamination of films (dip coating, per Column 4, lines 54-70).
Regarding Claim 9, Osborne discloses the method according to claim 6 and further teaches wherein performing a thermo-acoustic impedance matching process includes identifying multiple second thermo-acoustic impedances (inherent acoustic impedance of intermediate values of multiple layers of thin film of suitable material, per Columns 1, 2 & 3, lines 47-51, 1-3 & 49-55, respectively); determining, based on the identified second thermo-acoustic impedances, multiple coating materials (suitable materials of the multiple layers of thin film, per Columns 1 & 3, lines 47-51 & 49-55, respectively); and coating the surface of the solid material with the multiple coating materials (per Columns 3 & 4, lines 53-55 & 68-70, respectively) to form multiple coating layers on the solid material (plural layers of different composition, per Column 3, lines 53-55).
Regarding Claim 10, Osborne discloses the method according to claim 7 and further teaches wherein the non-crystalline material is a non-metallic amorphous material (per Column 3, lines 50-52 where at least polystyrene is known to be a non-crystalline and a non-metallic amorphous material).
Regarding Claim 14, Osborne discloses the heat exchanger element according to claim 1.
The recitation of "wherein the coating layer does not create an additional pressure drop in the gas across the heat exchanger element" is considered to be a functional limitation (see MPEP 2173.05(g)). The recitation has been fully considered, however, it carries limited patentable weight. In the instant case, Osborne discloses the structure in the manner claimed. Therefore Osborne is capable of performing the functional limitations in the manner claimed. To this point Osborne discloses that the coating layer is a thin film covering the walls of the heat exchanger which a skilled artisan would have expected to not increase or add to the pressure drop of the gas flowing across the wall of the heat exchanger since the thin film would not obstruct the gas flow across the wall. 
Regarding Claim 15, Osborne discloses the heat exchanger element according to claim 1.
The recitation of "wherein the coating layer does not create additional turbulence in the gas across the heat exchanger element" is considered to be a functional limitation (see MPEP 2173.05(g)). The recitation has been fully considered, however, it carries limited patentable weight. In the instant case, Osborne discloses the structure in the manner claimed. Therefore Osborne is capable of performing the functional limitations 
Regarding Claim 18, Osborne discloses the method according to claim 6 and further teaches wherein the method further comprises determining a desired thickness of the coating layer based on the phonon propagation properties of the coating material (per Column 2, lines 12-18 & 57-62) and coating the surface of the solid material with the coating material to form a coating layer of the desired thickness on the solid material (as set forth in claim 6 above).
Regarding Claim 21, Osborne discloses the method according to claim 6 and further teaches wherein determining the coating material comprises selecting a polymer coating material (polyethylene or polystyrene, per Column 2, lines 20-22).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 11-13, 17, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Osborne.

Regarding Claim 3, Osborne discloses the heat exchanger element according to claim 1 but fails to explicitly disclose wherein the coating layer has a thickness in a range between 1 m to 100 m.
Osborne does however teach that the thickness of the film depends of the wavelength of the phonons passing therethrough during heat exchange and that the thickness should not be so great as to cancel the reduction of the Kapitza resistance as to achieve the desired heat transfer improvement between the element and the fluid (per Columns 1 & 2, lines 20-40 & 12-18, respectively). Therefore, a thickness of the layer is recognized as a result-effective variable, i.e. a variable which achieves a recognized result. In this case, the recognized result is that the thickness should not be so great as to cancel the reduction of the Kapitza resistance as to achieve the desired heat transfer improvement between the element and the fluid. Therefore, since the general conditions of the claim, i.e. a heat exchanger element having a layer being configured to enhance the heat transfer between the element surface and a gas by thermo-acoustic impedance matching, were disclosed in the prior art by Osborne, it is not inventive to discover the optimum workable range or value by routine experimentation, and it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention, to modify Osborne, by employing a thickness of the layer in a range between 1 m to 100 m.
Regarding Claim 11, Osborne discloses the heat exchanger element according to claim 1 and further teaches wherein the third thermo-acoustic impedance is a thermo-acoustic impedance of the gas (as set forth in claim 1 above).
(as set forth in claim 1 above). A skilled artisan would have recognized that the thin layers of materials would then be selected based on the nature of the surface and the gas as to effectively enhance heat transfer. Stated differently, regardless of the temperature of the gas, a skilled artisan would have chosen the appropriate layer of thin material as to achieve the desired intermediate values of acoustic impedance between the solid surface of the heat exchanger and the gas as to achieve the desired enhancement in heat transfer efficiency.
Regarding Claims 12 and 13, Osborne discloses the heat exchanger element according to claim 1 and further teaches wherein the first thermo-acoustic impedance is higher than the second thermo-acoustic impedance (as set forth in claim 1 above) but fails to teach the order of magnitude by which the first thermo-acoustic impedance is higher than the second thermo-acoustic impedance.
Osborne does however disclose that the second thermo-acoustic impedance is approximately within the range expressed in Column 2, lines 4-9 in order to improve the exchange of heat between the gas and the solid (per Column 3, lines 64-66).
 as to claim 12 and by employing the second thermo-acoustic impedance being higher than the third thermo-acoustic impedance by at least one order of magnitude as to claim 13.
Regarding Claim 16, Osborne discloses the method according to claim 6 and further teaches wherein the third thermo-acoustic impedance is a thermo-acoustic impedance of the gas (as set forth in claim 6 above) but fails to teach wherein the gas is a room-temperature gas. 
However, base claim 6 is directed to a method of coating a solid surface and not to a method of exchanging heat between a solid surface and a gas. Therefore, the nature of the gas during operation of the heat exchanger does not carry significant patentable weight in the method of coating the solid surface of the heat exchanger as it would in a method of exchanging heat between a solid surface and a gas. In the instant case, Osborne discloses that the nature of the invention is to employ thin layers of (as set forth in claim 1 above). Therefore, a skilled artisan would have recognized that the thin layers of materials would then be selected based on the nature of the surface and the gas as to effectively enhance heat transfer. Stated differently, regardless of the temperature of the gas, i.e. a high temperature gas, a low temperature gas, or any other temperature gas, a skilled artisan would have chosen the appropriate layer of thin material as to achieve the desired intermediate values of acoustic impedance between the solid surface of the heat exchanger and the gas as to achieve the desired enhancement in heat transfer efficiency.
Therefore, when there are a finite number of identified, predictable solutions, i.e. to employ a thin layer of material having an intermediate value of thermo-acoustic impedance between a solid surface and a gas of any temperature, a person of ordinary skill has a good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, i.e. enhancing heat transfer efficiency, it is likely the product is not of innovation but of ordinary skill and common sense. In that instance, the fact that a combination was obvious to try might show it was obvious under 35 U.S.C. 103 (KSR Int’l Co. v. Teleflex Incl, 127 S. Ct. 1727, 1742, 82 USPQ2d 1385, 1396 (2007)).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of the effective filing date of the claimed invention, to modify Osborne, by trying to employ the thin layer of material having the intermediate value of thermo-acoustic impedance between the solid surface and a gas of any temperature, since choosing 
Regarding Claim 17, Osborne discloses the method according to claim 6 and further teaches wherein the first thermo-acoustic impedance is higher than the second thermo-acoustic impedance (as set forth in claim 6 above), and wherein the second thermo-acoustic impedance is higher than the third thermo-acoustic impedance (as set forth in claim 6 above) but fails to teach the order of magnitude by which the first thermo-acoustic impedance is higher than the second thermo-acoustic impedance and the order of magnitude by which the second thermo-acoustic impedance is higher than the third thermo-acoustic impedance.
Osborne does however disclose that the second thermo-acoustic impedance is approximately within the range expressed in Column 2, lines 4-9 in order to improve the exchange of heat between the gas and the solid (per Column 3, lines 64-66).
Therefore, the second thermo-acoustic impedance is recognized as a result-effective variable, i.e. a variable which achieves a recognized result. In this case, the recognized result is that the second thermo-acoustic impedance is selected in order to improve the exchange of heat between the gas and the solid. Therefore, since the general conditions of the claim, i.e. the first thermo-acoustic impedance is higher than the second thermo-acoustic impedance and the second thermo-acoustic impedance is higher than the third thermo-acoustic impedance, were disclosed in the prior art by Osborne, it is not inventive to discover the optimum workable range or value by routine experimentation, and it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention, to modify Osborne, by employing the 
Regarding Claim 19, Osborne discloses the method according to claim 6 but fails to teach wherein coating the surface of the solid material with the coating material to form a coating layer on the solid material does not create a pressure drop in the gas across the heat exchanger element. 
However, base claim 6 is directed to a method of coating a solid surface and not to a method of exchanging heat between a solid surface and a gas. Therefore, the flow dynamics of the gas during operation of the heat exchanger does not carry significant patentable weight in the method of coating the solid surface of the heat exchanger as it would in a method of exchanging heat between a solid surface and a gas. In the instant case, Osborne discloses that the nature of the invention is to employ thin layers of materials with intermediate values of acoustic impedance between a solid surface of a heat exchanger and a gas (as set forth in claim 6 above). Therefore, a skilled artisan would have recognized that the thin layers of materials would then be selected based on the nature of the surface and the gas as to effectively enhance heat transfer without adversely affecting heat exchange performance.
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of the effective filing date of the claimed invention, to modify Osborne, by employing the thin layer of material having the intermediate value of thermo-acoustic impedance between the solid surface and a gas without creating additional pressure 
Regarding Claim 20, Osborne discloses the method according to claim 6 but fails to teach wherein coating the surface of the solid material with the coating material to form a coating layer on the solid material does not create additional turbulence in the gas across the heat exchange element.
However, base claim 6 is directed to a method of coating a solid surface and not to a method of exchanging heat between a solid surface and a gas. Therefore, the flow dynamics of the gas during operation of the heat exchanger does not carry significant patentable weight in the method of coating the solid surface of the heat exchanger as it would in a method of exchanging heat between a solid surface and a gas. In the instant case, Osborne discloses that the nature of the invention is to employ thin layers of materials with intermediate values of acoustic impedance between a solid surface of a heat exchanger and a gas (as set forth in claim 6 above). Therefore, a skilled artisan would have recognized that the thin layers of materials would then be selected based on the nature of the surface and the gas as to effectively enhance heat transfer without adversely affecting heat exchange performance.
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of the effective filing date of the claimed invention, to modify Osborne, by employing the thin layer of material having the intermediate value of thermo-acoustic impedance between the solid surface and a gas without creating additional turbulence in the gas across the heat exchange element, for the purpose of effectively enhancing heat transfer without adversely affecting heat exchange performance.  

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Osborne in view of Negita et al. - (US4368776 - previously cited), hereinafter referred to as “Negita”.

Regarding Claim 5, Osborne discloses the heat exchanger element according to claim 1 but fails to teach the shape of the heat exchanger element.
However, Negita teaches the well-known structure of a heat exchanger (Figure 1) comprising heat exchanger elements (1) having a solid surface (solid surface defining tubular elements 1) for heat transfer between two fluids (i.e. fluid flowing inside of the tubular elements and fluid flowing outside and around the tubular elements). In particular Negita teaches wherein the solid surface has a section (any section of the tubular elements) which has a tubular/cylindrical shape (as shown in Figures 2A-2B) with an outer surface (outer surface of 1) and/or an inner surface (inner surface of 1), for the purpose of effectively transferring heat between the two fluids indirectly though the solid surface of the tubular/cylindrical heat exchanger element.
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Osborne, by employing the well-known structure of a heat exchanger, i.e. heat exchanger elements as tubular/cylindrical elements having an outer surface and/or an inner surface, as taught by Negita, for the purpose of effectively transferring heat between the gas and a second .  

Response to Arguments
Applicant's arguments, see remarks filed 08/09/2021, have been fully considered but they are not deemed persuasive.
Applicant argues in regards to claim 1 that Osborne fails to disclose a coating layer configured to enhance heat transfer between the solid surface and the gas by thermo-acoustic impedance matching of the first thermo-acoustic impedance, the second thermo-acoustic impedance, and the third thermo-acoustic impedance.
These arguments are respectfully traversed. The Office respectfully asserts that Osborne discloses amended claim 1. To clarify, Osborne explicitly discloses that improvement in heat transmission takes place when a thin film of suitable material is interposed between a fluid and a solid so long as the acoustic impedance of the film improves the acoustic matching of the solid and the fluid (see Osborne’s Column 1, lines 47-51). Osborne further explicitly discloses that their invention may be used to improve the exchange of heat between a gas and the walls of a heat exchanger (see Osborne’s Column 3, lines 64-66). Osborne thus further explicitly discloses that the advantages can be achieved by selecting the acoustic impedance of the film having an intermediate in value between the acoustic impedances of the solid and the fluid. Thus, contrary to Applicant’s arguments, Osborne discloses amended claim 1.
Applicant argues in regards to claim 6 that Osborne fails to disclose at least performing a thermo-acoustic impedance matching process to identify, based on a first 
These arguments are respectfully traversed. The Office respectfully asserts that Osborne discloses amended claim 6. To clarify, Osborne explicitly discloses that improvement in heat transmission takes place when a thin film of suitable material is interposed between a fluid and a solid so long as the acoustic impedance of the film improves the acoustic matching of the solid and the fluid (see Osborne’s Column 1, lines 47-51). Osborne further explicitly discloses that their invention may be used to improve the exchange of heat between a gas and the walls of a heat exchanger (see Osborne’s Column 3, lines 64-66). Osborne thus further explicitly discloses that the advantages can be achieved by selecting the acoustic impedance of the film having an intermediate in value between the acoustic impedances of the solid and the fluid. A skilled artisan would have recognized that the claimed steps would be inherent in Osborne disclosure which is directly concerned with matching of acoustic impedances between a solid and a gas. In other words, in order to know what material to use for the thin films in Osborne, a skilled artisan would have recognized that identification of the impedances of the solid and the gas would be required in order to effectively match the acoustic impedances as to enhance heat transfer. Thus, contrary to Applicant’s arguments, Osborne discloses amended claim 6.

These arguments are respectfully traversed. The Office respectfully asserts that Osborne explicitly discloses that their invention may be used to improve heat exchange between a gas and the walls of a heat exchanger (see Osborne’s Column 3, lines 64-66). Nowhere does Osborne states that their method cannot be used outside of their exemplary embodiments and arguments to the contrary are mere speculations unsupported by the objective evidence disclosed in Osborne as set forth in the above claim rejections.
All remaining arguments are dependent on the aforementioned ones.
For at least the reasons discussed and set forth in the rejection above, Claims 1 and 3-21 remain rejected.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE O. CLASS-QUINONES whose telephone number is (571)270-0199.  The examiner can normally be reached on Monday - Friday 5:30am - 2:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Jianying Atkisson or any of the art unit supervisors, Frantz Jules, and Len Tran can be reached on 571-270-7740, 571-272-6681, and 571-272-1184 respectively.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 
/JOSE O CLASS-QUINONES/
Examiner, Art Unit 3763

     /JIANYING C ATKISSON/     Supervisory Patent Examiner, Art Unit 3763